Works, J.
On a former appeal this cause was reversed on the ground that the defendants, who relied upon a constable’s deed to establish their title, had not made out. their case, for the reason that they had failed to introduce in evidence the judgment and- execution on which the deed was based. (Peterson v. Weissbein, 75 Cal. 174.) On, a second trial this evidence was supplied, and judgment was again rendered for the defendants.
The plaintiff objected to the introduction of the judgment and execution in evidence, on the ground that the judgment was invalid. But it was, shown by the evidence that in an action between the plaintiff and the defendants’ grantor, who was the purchaser at the constable’s sale, it was determined by the judgment of the court that the judgment of the justice’s court and the sale under it were valid. This adjudication was conclusive as to the validity of the judgment. (Peterson v. Weissbein, supra.) Therefore, the court below, did not err in admitting, it in evidence.
The judgment roll in the case between the plaintiff and the defendants’ grantor was objected to on the ground that- the parties in that action were not the same as in this. But the defendants, having purchased from the party in the former action, the. judgment inured to their benefit, and was competent evidence.
Judgment and order affirmed.
Sharpstein, J., McFarland, J., Paterson, J., and Thornton, J., concurred.